Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Prior objection to claim 8 in regards to “sending send” is withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the query" in line 22 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 recites at least a first candidate query and a first query, it is therefore not clear which is referred back to.  Appears it should be “the first query.”

Prior rejections under 112(b) or 112(pre-aia) second paragraph for insufficient antecedent basis in regards to of claims 8-14 are withdrawn in view of applicant’s amendment.


Allowable Subject Matter
5.	Claims 1-14 are allowed.

With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“...when the first candidate query is detected by the searching, select a first execution plan associated with the first candidate query by referring to the first memory, extract specific data from the second memory on the basis of the selected first execution plan, and transmit the specific data to the application server; 
when the first candidate query is not detected by the searching, transmit the first query through the application server to the database server, the database server is configured to: 
receive the first query sent from the data providing apparatus which receives the first query sent from the application server, create the execution plan based on the received first query; 
acquire data corresponding to the execution plan from a database stored in a storage device; 
create response data for the first query based on the acquired data; and 
send the response data and the execution plan to the data providing apparatus, 

receive the response data and the execution plan sent from the database server; and 
send, to the application server, the received response data”, in combination with the other claimed limitations.  

With respect to the independent claim 8, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…when the first candidate query is detected by the searching, selecting a first execution plan associated with the first candidate query by referring to the first memory, extracting specific data from the second memory on the basis of the selected first execution plan, and transmitting the specific data to the application server; and 
when the first candidate query is not detected by the searching, transmitting the first query through the application server to the database server, the database server is configured to: 
receive the first query sent from a data providing apparatus which receives the first query sent from the application server; 
create the execution plan based on the received first query; 
acquire data corresponding to the execution plan from a database stored in a storage device; 
create response data for the first query based on the acquired data; and 
send the response data and the execution plan to the data providing apparatus, 
a cached server is configured to: 

send, to the application server, the received response data.”

Dependent claims 2-7 and 9-14 are dependent to an already allowed claim and are therefore also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	

Response to Arguments
7.	Applicant's arguments filed 2/3/22 have been fully considered but they are not fully persuasive. 
Applicant asserts the following:

A.	That the amendment in claims 15 resolve the 112(b) or 35 USC 112 (pre-aia) second paragraph rejections above.
The amendments do not appear to resolve all the issues addressed in the above rejections.  
The rejections have therefore been maintained.



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PHAM/Primary Examiner, Art Unit 2167